Citation Nr: 9914958	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The appellant, R.R. and J.B.



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1955 to 
January 1957.  

The veteran died on January [redacted], 1996.  The appellant 
is his widow.  

This appeal arises from an April 1996 rating decision of the 
RO.  



REMAND

On her Substantive Appeal (VA Form 9) dated in November 1996, 
the appellant requested that she be scheduled for a personal 
hearing before a Member of the Board of Veterans' Appeals 
(Board).   She wrote in "local office" in this portion of 
the form.  However, she failed to complete the item of the 
form asking the appellant where she would appear.  The 
appellant was afforded a personal hearing before the RO in 
January 1997.  

Inasmuch as the record was unclear as to whether the 
appellant wished to have a personal hearing before a Member 
of the Board, the appellant was mailed a letter in May 1999 
that requested an answer to that question.  In that same 
month, the appellant responded that she wished to appear for 
a hearing before a Member of the Board at the RO.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:

The RO should take the appropriate 
measures to contact the appellant and 
schedule a hearing before a Member of the 
Board at the local office.  

Thereafter, the case should be returned to the Board for 
appellate review, when in order.  

The purpose of this REMAND is to afford the appellant due 
process of law.  The Board does not intimate an opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

